In a child support proceeding pursuant to the Family Court Act article 4, the petitioner appeals from an order of the Family Court, Kings County (Grosvenor, J.), dated September 18, 2003, which denied her objections to an order of the same court (Fasone, H.E.), dated May 29, 2003, inter alia, denying her motion for an award of an attorney’s fee.
Ordered that the order is affirmed, with costs.
The Hearing Examiner providently exercised his discretion in denying the petitioner’s motion for an award of an attorney’s fee where it was not shown that the parties were in disparate financial positions or that the respondent had prolonged the proceedings (see Domestic Relations Law § 237 [b]; Family Ct Act § 438 [a]; O’Shea v O’Shea, 93 NY2d 187, 193 [1999]; DeCabrera v Cabrera-Rosete, 70 NY2d 879 [1987]; O’Brien v O’Brien, 66 NY2d 576 [1985]).
The petitioner’s remaining contentions are without merit. Florio, J.P., Krausman, Spolzino and Lifson, JJ., concur.